Case 21-10843-t7   Doc 1   Filed 07/09/21   Entered 07/09/21 11:16:30 Page 1 of 8
Case 21-10843-t7   Doc 1   Filed 07/09/21   Entered 07/09/21 11:16:30 Page 2 of 8
Case 21-10843-t7   Doc 1   Filed 07/09/21   Entered 07/09/21 11:16:30 Page 3 of 8
Case 21-10843-t7   Doc 1   Filed 07/09/21   Entered 07/09/21 11:16:30 Page 4 of 8
Case 21-10843-t7   Doc 1   Filed 07/09/21   Entered 07/09/21 11:16:30 Page 5 of 8
Case 21-10843-t7   Doc 1   Filed 07/09/21   Entered 07/09/21 11:16:30 Page 6 of 8
Case 21-10843-t7   Doc 1   Filed 07/09/21   Entered 07/09/21 11:16:30 Page 7 of 8
                               Digitally signed by Leslie
                               Maxwell
                               Date: 2021.07.09 11:11:33
                               -06'00'




Case 21-10843-t7   Doc 1   Filed 07/09/21                   Entered 07/09/21 11:16:30 Page 8 of 8
